Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/306867.  Claims 1-26, 28, 29 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 112
Claim 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upshift section" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the upshift section" in line 3, 4, 6, 8, 9, 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the segmentation cut" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4, 8, 15, 23-26, 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SCHUSTER (2017/0283006).

Regarding Claim 1, SCHUSTER teaches the chain rings set, for a power transmission system, which comprises a chain (6), a first chain-ring (4), a second chain-ring (1) having a common axis with the first chain-ring and provided with more teeth than the first chain-ring, wherein the first chain-ring is formed by a support part of the teeth and a teeth part, wherein the second chain-ring (1) is formed by segments each formed by a support part of the teeth and a teeth part, which comprises axial displacement means (3) of the segments such that they can be moved in an independent manner at least in the direction of the common axis, wherein an up-shift segment of the segments has a first tooth which is the first which is engaged with the chain in the rotation movement; 
	the displacement means being configured for moving the up-shift segment to an engaging position such that the first tooth can engage with an engaging link of the up-shift section of the chain, when the chain is engaged in the first chain-ring, and without the support part (portion of 1 connected to 2) of the up-shift segment reaching the same plane than the support part of the first chain-ring;
	the displacement means (3) being configured for successively moving remaining segments to an engaging position with the chain without the support parts (portion of 1 connected to 2) of the segments reaching the same plane than the support part of the first chain ring (4); and 


Regarding Claim 2, SCHUSTER teaches wherein the support parts (portion of 1 connected to 2) of the independent segments are supported by the support part (portion connecting 4 to 1) of the first chain-ring (4).

Regarding Claim 4, SCHUSTER teaches wherein the second chain-ring has four more teeth than the first chain-ring (Fig. 7).  The second sprocket has 14 teeth more than the first sprocket, so it also has four more teeth than the first sprocket.

Regarding Claim 8, SCHUSTER teaches wherein a down-shift segment of the segments has a last tooth which is the last tooth engaging with the chain in the rotation movement in the second chain-ring, wherein the displacement means (3) are configured for simultaneously: -take a complementary segment out of the engaging position and -bring the up-shift segment to a configuration wherein the last tooth of the up-shift segment is engaged with an engaged chain-link of the down-shift section of the chain, an engagement chain-link of the down-shift section, is engaged in the first tooth of the first chain-ring and without the support part (portion of 1 connected to 2) of the down-shift segment reaching the same plane than the support part of the first chain-ring.



Regarding Claim 23, SCHUSTER teaches wherein the last tooth of the down-shift segment and/or any of the previous teeth to the first tooth of the up-shift segment have a recess in the rear flank so as not to interfere with the rollers of the chain in the moment of unseating of the chain from the chain-ring during the shifting phase (Fig. 2). There is a recess in the rear flank where the segment ends.

Regarding Claim 24, SCHUSTER teaches wherein the first chain-ring and the second chain-ring are circular (Fig. 2).

Regarding Claim 25, SCHUSTER teaches wherein the up-shift segment and the down-shift segment are the same shifting segment (Figs. 1, 2).

Regarding Claim 26, SCHUSTER teaches wherein an external envelop line of the first chain-ring is located at a minimum distance from a baseline of the second chain-ring, this minimum distance being the difference between the roller radius and the radius of the outer circular contour of the link (Figs. 1, 2).


the displacement means being configured for moving the up-shift segment to an engaging position such that the first tooth can engage with an engaging link of the upshift section of the chain, when the chain is engaged in the first chain-ring, and without the support part of the up-shift segment reaching the same plane than the support part of the first chain-ring;
the displacement means being configured for successively moving remaining segments to an engaging position with the chain without the support parts of the segments reaching the same plane than the support part of the first chain-ring (4); andb) the first tooth of the up-shift segment has its tip displaced with respect to the medium plane of the support part of the up-shift segment towards the side corresponding to the first chain-ring.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUSTER (2017/0283006) in view of GRUICH (6,267,699).

Regarding Claim 3, SCHUSTER does not teach wherein the chain-rings are angularly displaced such that, in a starting configuration for shifting from the first chain-ring to the second chain-ring and in tensed chain conditions in the up-shift section which is the section of tensed chain between both: a last tooth of the first chain-ring is engaged in the up-shift section, with an engaged chain-link of this up-shift section such that a front flank of the last tooth of the first chain-ring contacts an engaged roller of the engaged chain-link of the up-shift section; and a first tooth of the up-shift segment is engaged in the up-shift section, with an engagement chain-link of this up-shift section such that a front flank of the first tooth of the up-shift segment contacts an engagement roller of the engagement chain-link of the up-shift section.
GRUICH teaches wherein the belt-rings are angularly displaced such that, in a starting configuration for shifting from the first belt-ring to the second belt-ring and in tensed chain conditions in the up-shift section which is the section of tensed belt 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in GRUICH so the chain meshes with the sprockets easily during gear changes. 


Claims 5, 7, 9, 10, 16-22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUSTER (2017/0283006) in view of BRAEDT (2016/0101825).

Regarding Claim 5, SCHUSTER does not teach wherein one or more teeth immediately subsequent in the engagement to the first tooth of the up-shift segment are cut down in their side opposite to the first chain-ring such that surfaces for progressively guiding the chain to the engaged configuration are defined.
BRAEDT teaches wherein one or more teeth (22) immediately subsequent in the engagement to the first tooth of the up-shift segment are cut down in their side opposite 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the tooth configuration in BRAEDT so some teeth are configured to engage only the inner chain link plates and some teeth are configured to only engage the outer chain link plates.

Regarding Claim 7, SCHUSTER does not teach in which the last tooth of the first chain-ring and/or any tooth subsequent in the engagement, is recessed in its side opposite to the second chain-ring.
BRAEDT teaches in which the last tooth (22) of the first chain-ring and/or any tooth subsequent in the engagement, is recessed in its side opposite to the second chain-ring.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the tooth configuration in BRAEDT so some teeth are configured to engage only the inner chain link plates and some teeth are configured to only engage the outer chain link plates for reducing the chances the chain falls off the sprockets.

Regarding Claim 9, SCHUSTER does not teach wherein the chain-link portion subsequent in the engagement to the engaged chain-link of the down-shift section wherein a seating area is higher than the 50% of a complete seating area when the 
BRAEDT teaches wherein the chain-link portion subsequent in the engagement to the engaged chain-link of the down-shift section wherein a seating area is higher than the 50% of a complete seating area when the engaging roller of the down-shift section contacts a front flank of the first tooth of the first chain-ring in a configuration for shifting from the second chain-ring to the first chain-ring, the so-called centering link, is a wide link (Figs. 4-16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the tooth configuration in BRAEDT so some teeth are configured to engage only the inner chain link plates and some teeth are configured to only engage the outer chain link plates for reducing the chances the chain falls off the sprockets.

Regarding Claim 10, SCHUSTER does not teach wherein the chain-rings are angularly displaced such that, in a starting configuration for shifting from the second chain-ring to the first chain-ring and in tensed chain conditions in the down-shift section of the chain; -the last tooth of the down-shift segment, is engaged in the down-shift section, with the engaged chain-link of this down-shift section such that a front flank of the last tooth of the down-shift segment contacts the engaged roller of the engaged chain-link of the down-shift section; and –the first tooth of the first chain-ring is engaged in the down-shift section, with the engagement chain-link of this down-shift section such 
BRAEDT teaches wherein the chain-rings are angularly displaced such that, in a starting configuration for shifting from the second chain-ring to the first chain-ring and in tensed chain conditions in the down-shift section of the chain; -the last tooth of the down-shift segment, is engaged in the down-shift section, with the engaged chain-link of this down-shift section such that a front flank of the last tooth of the down-shift segment contacts the engaged roller of the engaged chain-link of the down-shift section; and –the first tooth of the first chain-ring is engaged in the down-shift section, with the engagement chain-link of this down-shift section such that the front flank of the first tooth of the first chain-ring contacts the engagement roller of the engagement chain-link of the down-shift section (Figs. 4-16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in BRAEDT so the chain meshes with the sprockets easily during gear changes. 


Regarding Claim 16, SCHUSTER does not teach wherein the last tooth of the down-shift segment and/or the previous ones are cut down in their side opposite to the first chain ring, such that a surface for guiding the chain towards the engaging plane in the first chain-ring is defined

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in BRAEDT so the chain meshes with the sprockets easily during gear changes. 

Regarding Claim 17, SCHUSTER does not teach wherein the segmentation cut of the down-shift segment prolongs a rear flank such that it does not interfere with a roller subsequent in the engagement to the engaged roller of the down-shift section in the position for shifting from the second chain-ring to the first chain-ring.
BRAEDT teaches wherein the segmentation cut of the down-shift segment prolongs a rear flank such that it does not interfere with a roller subsequent in the engagement to the engaged roller of the down-shift section in the position for shifting from the second chain-ring to the first chain-ring (Figs. 1-13).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in BRAEDT so the chain meshes with the sprockets easily during gear changes. 

Regarding Claim 18, SCHUSTER does not teach wherein the front flanks of the teeth prior in the engagement to the first tooth of the first chain-ring are cut down above 
BRAEDT teaches wherein the front flanks of the teeth prior in the engagement to the first tooth of the first chain-ring are cut down above of an engagement interval, wherein the force transmission between the chain-ring and the chain in the non-shifting position is produced, so as not to interfere with the rollers of the down-shift section of the chain subsequent to the engaged roller of the down-shift section and prior to the engagement roller of the down-shift section in the position for shifting from the second chain-ring to the first chain-ring (Figs. 1-13).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in BRAEDT so the chain meshes with the sprockets easily during gear changes. 

Regarding Claim 19, SCHUSTER does not teach wherein an interference tooth having a partial engagement lesser than 50%, has its height reduced with an oblique cut, aimed at avoiding interference with the chain in the shifting processes from the first chain-ring to the second chain-ring or from the second chain-ring to the first chain-ring.
BRAEDT teaches wherein an interference tooth having a partial engagement lesser than 50%, has its height reduced with an oblique cut, aimed at avoiding 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in BRAEDT so the chain meshes with the sprockets easily during gear changes. 

Regarding Claim 20, SCHUSTER as modified teaches wherein the interfering tooth and adjacent have an over-thickness towards at least one side (BRAEDT Figs. 1-13). Sprocket 13 has lower teeth than the teeth on sprocket 14.

Regarding Claim 21, SCHUSTER does not teach wherein the teeth not involved in the shifting process, coinciding with wide links of the chain have an over thickness towards at least one side.  
BRAEDT teaches wherein the teeth not involved in the shifting process, coinciding with wide links of the chain have an over thickness towards at least one side (Figs. 1-13).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the tooth configuration in BRAEDT so some teeth are configured to engage only the inner chain link plates and some teeth are configured to only engage the outer chain link plates for reducing the chances the chain falls off the sprockets.


BRAEDT teaches wherein the second chain-ring has cavities for housing the teeth of the first chain-ring having over-thickness towards the side of the second chain-ring (Figs. 1-13).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the tooth configuration in BRAEDT so some teeth are configured to engage only the inner chain link plates and some teeth are configured to only engage the outer chain link plates for reducing the chances the chain falls off the sprockets.



Regarding Claim 29, SCHUSTER teaches Chain-rings set, for a power transmission system, which comprises a chain (6), a first chain-ring (4), a second chain-ring (1) having a common axis with the first chain-ring and provided with more teeth than the first chain-ring, wherein the first chain-ring is formed by a support part of the teeth and a teeth part, wherein the second chain-ring is formed by segments each formed by a support part of the teeth and a teeth part which comprises axial displacement means (3) of the segments such that they can be moved in an independent manner at least in the direction of the common axis, wherein an up-shift segment of the segments has a first tooth which is the first which is engaged with the 
SHUSTER does not teach wherein the engagement chain-link of the up-shift section is a wide link; the first tooth of the up-shift segment is recessed in its side opposite to the first chain-ring, such that a surface for guiding the chain to the engaged configuration is defined.
BRAEDT teaches wherein the engagement chain-link of the up-shift section is a wide link; the first tooth of the up-shift segment is recessed in its side opposite to the first chain-ring, such that a surface for guiding the chain to the engaged configuration is defined (Figs. 1-16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the angular arrangement in BRAEDT so the chain meshes with the sprockets easily during gear changes. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUSTER (2017/0283006) in view of GRUICH (6,267,699) and further in view of BRAEDT (2016/0101825).

Regarding Claim 6, SCHUSTER as modified does not teach wherein the last tooth of the first chain-ring which is completely engaged with the engaged chain-link of the up-shift section, and/or any tooth subsequent which is partially engaged with a link of the up-shift section in the configuration for the shifting from the first chain-ring to the second chain-ring is displaced with respect to the medium plane of the support part of the first chain-ring and in the side corresponding to the second chain-ring.
BRAEDT teaches wherein the last tooth of the first chain-ring (21)(Fig. 6) which is completely engaged with the engaged chain-link of the up-shift section, and/or any tooth (21) subsequent which is partially engaged with a link of the up-shift section in the configuration for the shifting from the first chain-ring to the second chain-ring is displaced with respect to the medium plane of the support part of the first chain-ring (13) and in the side corresponding to the second chain-ring (14).  The wider teeth are displaced onto both sides of the medium plane.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SCHUSTER so it has the tooth configuration in BRAEDT so some teeth are configured to engage only the inner chain link plates and some teeth are configured to only engage the outer chain link plates.


Allowable Subject Matter
Claim 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein a centering tooth corresponding to the centering link has its tip displaced with respect to the medium plane of the support part of the first chain-ring in the side corresponding to the second chain-ring in Claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654